     Case 1:20-cv-03127-SAB   ECF No. 84     filed 09/23/20   PageID.2673 Page 1 of 4



 1    JEFFREY BOSSERT CLARK
      Acting Assistant Attorney General
 2    ERIC R. WOMACK
      Assistant Director, Federal Programs Branch
 3    JOSEPH E. BORSON (Va. Bar No. 85519)
      KUNTAL CHOLERA
 4    ALEXIS ECHOLS
      DENA M. ROTH
 5    Trial Attorney, Federal Programs Branch
      1100 L Street, NW
 6    Washington, D.C. 20005
      (202) 514-1944
 7    joseph.borson@usdoj.gov
      Attorneys for Defendants
 8
                           UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF WASHINGTON
10
11                                       AT YAKIMA
12    STATE OF WASHINGTON, STATE OF                    NO. 1:20-cv-03127-SAB
13    COLORADO, STATE OF CONNECTICUT,
      STATE OF ILLINOIS, STATE OF
14    MARYLAND, STATE OF MICHGAN,                      UNOPPOSED MOTION FOR
15    STATE OF MINNESOTA, STATE OF                     EXPEDITED CONSIDERATION
      NEVADA, STATE OF NEW MEXICO,                     AND TO EXCEED PAGE LIMITS
16    STATE OF OREGON, STATE OF RHODE                  OF DEFENDANTS’ MOTION FOR
17    ISLAND, STATE OF VERMONT,                        CLARIFICATION
      COMMONWEALTH OF VIRGINIA, and
18    STATE OF WISCONSIN,                              NOTING DATE: September 24, 2020
19                                                     Without Oral Argument
                               Plaintiffs,
20
         v.
21
22    DONALD J. TRUMP, in his official capacity
      as President of the United States of America;
23    UNITED STATES OF AMERICA; LOUIS
24    DEJOY, in his official capacity as Postmaster
      General; UNITED STATES POSTAL
25    SERVICE,
26                              Defendants.
27
28                                             -1-
        UNOPPOSED MOTION FOR EXPEDITED CONSIDERATION AND TO EXCEED PAGE
                 LIMITS OF DEFENDANTS’ MOTION FOR CLARIFICATION
     Case 1:20-cv-03127-SAB     ECF No. 84    filed 09/23/20   PageID.2674 Page 2 of 4



 1             Pursuant to Federal Rule of Civil Procedure 6(c)(1)(C) and Local Rules 7(f)(5)
 2     and 7(i)(2)(C), Defendants respectfully move this Court to expedite any necessary
 3     briefing and the consideration of, and allow the enlargement of the applicable page
 4     limits for, Defendants’ Motion for Clarification.
 5       I.      Motion for Expedited Consideration
 6             Good cause exists for expedited consideration of Defendants’ Motion for
 7     Clarification. On September 17, 2020, this Court entered a Preliminary Injunction
 8     enjoining the Postal Service from taking a number of actions. ECF No. 81. As set
 9     forth in Defendants’ Motion for Clarification, the Postal Service immediately began
10     taking steps to implement the Court’s Injunction, and on Monday, September 21,
11     issued detailed operational guidance regarding how to comply with the Injunction.
12     Defendants now seek clarification of three discrete issues in the Injunction in order to
13     prevent unintended consequences. The normal time requirements for motions under
14     Local Civil Rules 7(i)(2)(A) and 7(i)(2)(C), would jeopardize — if not completely
15     frustrate — the Postal Service’s ability to implement the required actions, specifically,
16     those directed at the processing of election mail for the November 2020 election.
17     Defendants therefore request that the Motion for Clarification and any response and
18     reply be submitted for the Court’s consideration by October 1, 2020.
19       II.     Motion to Exceed Page Limit
20             Good cause exists to enlarge the page limit of Defendants’ Motion for
21     Clarification. Local Rule 7(f)(2) provides that a non-dispositive motion shall not
22     exceed ten (10) pages. Defendants respectfully request that the Court enlarge the
23     page limit for Defendants’ Motion to fifteen (15) pages. This small amount of
24     additional pages is necessary for Defendants, first, to describe to the Court the
25     relevant portions of the Postal Service’s Instructions, relative to the corresponding
26     requirements of the Injunction, and second, to explain to the Court at the necessary
27     level of detail which aspects of the Injunction may cause unintended consequences
28                                              -2-
        UNOPPOSED MOTION FOR EXPEDITED CONSIDERATION AND TO EXCEED PAGE
                 LIMITS OF DEFENDANTS’ MOTION FOR CLARIFICATION
     Case 1:20-cv-03127-SAB    ECF No. 84    filed 09/23/20   PageID.2675 Page 3 of 4



 1     (some that, assuming they are operationally possible, would frustrate the purpose of
 2     the Injunction by delaying mail processing) if not further clarified by the Court.
 3       III.    Opposing Party’s Position
 4              Counsel for Defendants has conferred with counsel for Plaintiffs, who
 5     represent that Plaintiffs do not oppose either Defendants’ motion for expedited
 6     consideration or the motion to exceed the page limits.
 7
 8    Dated: September 23, 2020        Respectfully submitted,
 9                                     JEFFREY BOSSERT CLARK
10                                     Acting Assistant Attorney General

11                                     ERIC R. WOMACK
                                       Assistant Director, Federal Programs Branch
12                                     /s/ Joseph E. Borson
13                                     JOSEPH E. BORSON (Va. Bar No. 85519)
                                       KUNTAL CHOLERA
14                                     ALEXIS ECHOLS
                                       DENA M. ROTH
15                                     Trial Attorneys
                                       U.S. Department of Justice
16                                     Civil Division, Federal Programs Branch
                                       1100 L. Street, NW
17                                     Washington D.C. 20005
                                       (202) 514-1944
18                                     Joseph.Borson@usdoj.gov

19
20
21
22
23
24
25
26
27
28                                              -3-
        UNOPPOSED MOTION FOR EXPEDITED CONSIDERATION AND TO EXCEED PAGE
                 LIMITS OF DEFENDANTS’ MOTION FOR CLARIFICATION
     Case 1:20-cv-03127-SAB   ECF No. 84     filed 09/23/20   PageID.2676 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on this 23d day of September, I electronically filed the
 3     foregoing Opposition with the Clerk by using the CM/ECF system. I certify that all
 4     participants in the case are registered CM/ECF users and that service will be
 5     accomplished by the CM/ECF system.
 6
      Dated: September 23, 2020
 7
 8
                                           By: /s/ Joseph E. Borson
 9                                             Joseph E. Borson
10                                             Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -4-
        UNOPPOSED MOTION FOR EXPEDITED CONSIDERATION AND TO EXCEED PAGE
                 LIMITS OF DEFENDANTS’ MOTION FOR CLARIFICATION
